United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 5, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30700
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILLIAM TODD CLARK,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 5:05-CR-50093
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     William Todd Clark appeals the sentence imposed following

his guilty plea conviction for being a felon in possession of a

firearm.   18 U.S.C. § 922(g)(1).   Clark argues that his sentence

of 71 months of imprisonment, which was at the top of the

applicable advisory sentencing guideline range, is unreasonable

under 18 U.S.C. § 3553(a) because it was greater than necessary

to achieve the goals of sentencing.

     Clark’s sentence was within a properly calculated advisory

guideline range and is presumed reasonable.     See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30700
                                -2-

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).   Little explanation of

a sentence is required when a district court expressly imposes a

sentence within the advisory guideline range.   United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Clark has failed to demonstrate that his properly

calculated Guidelines sentence was unreasonable, and he is

therefore not entitled to relief.   See Alonzo, 435 F.3d at 554.

     Accordingly, the district court’s judgment is AFFIRMED.